DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 10, 13-14, 18, 20, 26-28, 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston (Scalable Graphene Coatings for Enhanced Condensation Heat Transfer) in view of Pu (Graphene grown on stainless steel as a high-performance and ecofriendly anti-corrosion coating for polymer electrolyte membrane fuel cell bipolar plates), and as evidence by/or in view of Dahal (Graphene-nickel interfaces: a review).
	Regarding claim 1, Preston teaches A condensing apparatus comprising: a condenser (copper condenser tube with graphene coating – Fig. 3) having a coolant side (inside the copper condenser tube) and a condensing side (outside of copper condenser tube); a substrate (copper substrate thereof) on the coolant side; and one or more layers of graphene (graphene coating – Fig. 3 & “single layer” – Page 2904 & “multilayer graphene” – Page 2906).
Preston does not teach a substrate on the coolant side or the condensing side or both; a continuous electroplated layer of pure nickel or nickel alloy having a thickness of from about 1 
Pu teaches a substrate; a continuous electroplated layer of pure nickel or nickel alloy having a thickness of from about 1 micrometer to about 100 micrometers on a surface of the substrate; and one or more layers of graphene on a surface of the continuous electroplated layer of pure nickel or nickel alloy (A nickel layer of 5 microns in thickness was electroplated onto a 4 x 4 cm2 SUS304 stainless steel plate with a thickness of 0.5 mm. – Page 249 & graphene – Page 250- 255 & Fig. 3), in order to provide an anti-corrosion graphene coating to a metallic substrate with improved graphitization (Page 255).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Preston to include a nickel-graphene composite is formed via a nickel buffer layer as taught by Pu, in order to provide such a graphene coating to a metallic substrate with improved graphitization (Page 255 - Pu).  
Dahal teaches the nickel-graphene composite includes p-orbitals of the graphene hybridized with d-electrons of the nickel (Abstract).  As evidenced by Dahal, the formation of nickel on graphene by CVD provides wherein p-orbitals of the graphene hybridized with d-electrons of the nickel. 
While it appears to be an inherent quality of such a graphene/nickel composite, as evidenced by Dahal, alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Preston with the 
	Regarding claim 2, Preston teaches the limitations of claim 1, and Preston as modified further teaches wherein multiple layers of graphene (multilayer graphene” – Page 2906).
 are on the surface of the continuous electroplated layer (as taught by Pu), in order to tailor the coating for preventing oxidation (Page 2906), however is silent to wherein the “multi-layer” graphene is at least 3 layers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the graphene layer is at least three layers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II). In this case, Preston teaches it is known the variable (layers) achieve a desired result (oxidation prevention) through optimization thereof.
Regarding claim 6, Preston teaches the limitations of claim 1, and Preston as modified further teaches the continuous electroplated layer (as taught by Pu) and the one or more layers of graphene (graphene coating – Fig. 3 & “single layer” – Page 2904 & “multilayer graphene” – Page 2906) are on a surface of the substrate on the condensing side providing hydrophobicity (see abstract). 
Regarding claim 10, Preston teaches the limitations of claim 1, and Preston as modified further teaches wherein a thermal expansion mismatch between the substrate and the graphene is less than 18 x 10^-6 k^-1. Where the claimed and prior art products are identical or 
Regarding claim 13, Preston teaches a condensing apparatus fabrication method (see CVD – abstract) comprising: a condensing element (copper condenser tube with graphene coating – Fig. 3), one or more layers of graphene on a surface of the electroplated layer (graphene coating – Fig. 3 & “single layer” – Page 2904 & “multilayer graphene” – Page 2906).
Preston does not teach electroplating a continuous layer of pure nickel or nickel alloy  on a condensing element, , the continuous electroplated layer  having a thickness of from about 1 micrometer to about 100 micrometers forming one or more layers of graphene on a surface of the electroplated layer, and wherein upon the formation of the one or more layers of graphene, n-orbitals of the graphene are hybridized with d-electrons of the nickel of the pure nickel or the nickel alloy thus forming a nickel-graphene composite interface.
Pu teaches electroplating a continuous layer of pure nickel or nickel alloy  on a condensing element, the continuous electroplated layer  having a thickness of from about 1 micrometer to about 100 micrometers forming one or more layers of graphene on a surface of the electroplated layer (A nickel layer of 5 microns in thickness was electroplated onto a 4 x 4 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Preston to include a nickel-graphene composite is formed via a nickel buffer layer electroplated on the substrate as taught by Pu, in order to provide such a graphene coating to a metallic substrate with improved graphitization (Page 255 - Pu).  
Dahal teaches the nickel-graphene composite includes p-orbitals of the graphene hybridized with d-electrons of the nickel (Abstract).  As evidenced by Dahal, the formation of nickel on graphene by CVD provides wherein p-orbitals of the graphene hybridized with d-electrons of the nickel. 
While it appears to be an inherent quality of such a graphene/nickel composite, as evidenced by Dahal, alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Preston with the hybridized nickel graphene composite of Dahal, wherein the composite includes p-orbitals of the graphene hybridized with d-electrons of the nickel, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143). 
Regarding claim 14, Preston teaches the limitations of claim 13, and Preston as modified further teaches wherein multiple layers of graphene (multilayer graphene” – Page 2906).

	Regarding claim 18, Preston teaches the limitations of claim 13, and Preston as modified further teaches wherein the electroplated layer is formed on a condensing side (as modified by Pu, to be in between the copper tube and graphene coating of Preston, as seen in Fig. 3). 
	Regarding claim 20, Preston teaches the limitations of claim 13, and Preston as modified further teaches wherein the one or more layers of graphene is formed according to a process comprising chemical vapor deposition (see abstract).
	Regarding claim 26, Preston teaches the limitations of claim 13, and Preston as modified further teaches wherein the condensing element comprises a tube (see Fig. 3). 
	Regarding claim 27, Preston teaches the limitations of claim 13, and Preston as modified further teaches wherein the condensing element is a condensing structural element fabricated from copper (see copper tube Fig. 3). 
Regarding claim 27, Preston teaches the limitations of claim 13, and Preston as modified further teaches wherein the electroplated layer comprises pure nickel (as taught by Pu). 

Regarding claim 8, Preston teaches the limitations of claim 13, and Preston as modified further teaches wherein the one or more layers of graphene is formed according to a process comprising chemical vapor deposition (LVCVD – Fig. 3). 
Claim 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston (Scalable Graphene Coatings for Enhanced Condensation Heat Transfer) in view of Pu ( Graphene grown on stainless steel as a high-performance and ecofriendly anti-corrosion coating for polymer electrolyte membrane fuel cell bipolar plates), and as evidence by/or in view of Dahal (Graphene-nickel interfaces: a review), and Okamoto (US20110220237). 
Regarding claim 11, Preson teaches the limitations of claim 1, and Preston as modified does not teach a base or structural component comprising carbon steel, the base or structural component underlying the electroplated structure (as taught by Pu). 
Okamoto teaches a base or structural component comprising carbon steel, the base or structural component underlying the substrate (see inner carbon steel tube 102 & outer copper tube 103), in order to lower the cost of the heat exchanger (¶[0005] & [0060]) by using a bimetallic tube.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Preston to include the inner steel tube of Okamoto, in order to lower the cost of the heat exchanger (¶[0005] & [0060]) by using a bimetallic tube.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see remarks filed 8/26/2021, with respect to Shi as modified have been fully considered and are persuasive. The rejection has been withdrawn, and in light of a new grounds of rejection herein, this action if made Non-Final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.